Title: To George Washington from Captain Patrick Campbell, 28 November 1779
From: Campbell, Patrick
To: Washington, George


        
          Sir
          Cumberland Providence Plantation [R.I.] Novr 28th 1779
        
        The improbability of its coming to your knowledge, through any other channel, the perhaps singular hardships, I lay under, by being a prisoner; Induces me to take the liberty of writing you, and Craving your attention for a moment.
        Permit me to inform you, that I left Georgia the 12th of this Month, Bound for New-York, with a view to reestablish my Health; And support my pretentions to promotion.
        I need not inform you, how prejudicial to the latter, my remaining a prisoner will be; and to the former, the unavoidable Circumstances, attending upon that situation.
        The loss of Health, and disappointment in promotion, to a Military man, are two of the greatest evils, that can happen [to] him.
        In War, it may be found proper and necessary, to remove Prisoners from one place to another; My valetudinary state of health, will not enable me to go through with it; I have already suffered a relapse by it; And I am Just now informed, I must be further removed to Ruttland.
        Urged by these reasons, suffer me to request of you; leave to

be immediately exchanged; Or permit me to go to New-york upon my parole, there to remain, untill my health is established; or I am regularly exchanged.
        Hoping there is no impropriety in my request; And that you’ll pardon the freedom I have taken: I flatter myself with the hope of a favourable issue and I have the honour to be, with the highest respect. Your Most Obedient Servt
        
          Pat: CampbellCaptn 71st Regt British
        
      